DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 11, 2021 has been entered.
 
Acknowledgments and Response to Applicant’s Comments/Remarks
This action is in response to a request for continued examination and the amendment filed on October 11, 2021 Claims 1, 4, 7, 21, 24, 27-28, and 31 are currently pending, and have been fully examined. Claims 2-3, 5-6, 8-20, 22-23, 25-26, 29-30, and 32-33 have been cancelled by Applicant. 
With respect to the 103 rejection, Applicant is of the opinion that Bowers006 “does not disclose steps wherein information about the singleton including price information about the singleton is retrieved and presented on a display device of the buyer, which in turn enables the database to fetch account information of the buyer followed by receiving confirmation that the transaction for the singleton is complete.”
The examiner respectfully notes that price information of the singleton being retrieved and presented, is taught by Carter. In addition, the examiner notes that the claims do not recite that retrieving and presenting of information about the singleton on a display device of the buyer, enables the database to fetch account information of the buyer. In fact, in the claims the “…presenting information about the singleton…” and “receiving account information…” are two separate steps and there is not mention of the “presenting…” enabling the database to fetch account information.
	Applicant further argues that the cited references of Bowers and Carter are not analogous art. The examiner respectfully disagrees and notes that the references are analogous art. In fact, the same references were cited in the Office Action issued on June 10, 2019, and Applicant seems to have accepted the references as analogous art in their remarks filed on December 10, 2019. 
It is well-established that the test for whether prior art is analogous is “if it is from the same field of endeavor or if it is reasonably pertinent to the particular problem the inventor is trying to solve.” In this case, the prior arts of Bowers and Carter are from the same filed of endeavor or at least reasonably pertinent to the particular problem of the application. The examiner further notes that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify 
Applicant further argues that Bowers780 “does not disclose updating the database to vary the alarm values based on the detected alarm value for the singleton based on and whether the singleton is authorized or unauthorized to leave a protected area after completion of the transaction.” 
The examiner respectfully notes that the amended claim does not recite “updating the database to vary the alarm values based on the detected alarm value” as stated by Applicant. The actual claim recitation is “based on detection of the singleton and based on whether the singleton is authorized or unauthorized to leave a protected area …updating the database to vary the alarm value…” Bower780 at least in Col. 9 I. 65-Col. 10 l. 12 teaches: “If removal or accessing is permitted (authorized to leave), a "no action" signal is output by the computer 36 (step 136). … If removal or accessing is not permitted (unauthorized to leave), as in the case of an unsold article (code=01) or an article which is not properly checked out (code=0), an "action" signal is output from the computer 36 (step 142)….” In addition, Bower780 in Col. 15 ll. 48-54 teaches “virtual and electronic deactivation may also be used to set up multi-level complex security states which provide different types of alarms depending on information obtained from plural databases. Thus, the decision to trigger an alarm need not be simply "yes" or "no." Likewise, different types of alarms may be triggered depending upon database information.” Therefore, the combination of the prior art teach the claimed features.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 

Claims 1, 4, 7, 21, 24, 27-28, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Bowers006 (US Patent No. 6,195,006), in view of Carter et al. (US Patent Publication No. 2013/0124288), further in view of Bowers780 (US Patent Number 6,025,780)
With respect to claims 1, 21, and 28 Bowers006 teach:
…a value read from a machine-readable code associated with a wireless tracking devices attached to the singleton, (value read from RFID tag, Col. 11 ll. 10-49)
detecting the wireless tracking device corresponding to the value read; (Col. 7 ll. 46-61)
retrieving information about the singleton from a database… (Col. 12 ll. 8-27)
receiving a confirmation… (Col. 11 ll. 10-49)
based on detection of the singleton and based on whether the singleton is authorized or unauthorized to leave a protected area after completion of the transaction, updating the database to vary the alarm value corresponding to that of the singleton detected.  (Col. 5 ll. 29-44, Col. 7 ll. 13-22 and ll. 46-61, Col. 10 l. 50- Col. 11 Il.3-49, Col. 12 ll. 8-16, Col. 13 ll. 3-9, Col. 14 ll. 38-42, Col. 15 ll. 48-54)
	Bowers006 do not explicitly teach:
receiving a value…

receiving account information for an account of a buyer of the singleton;
… confirmation that a transaction involving the singleton is complete; 
accessing a database that comprises different alarm values, the database reflecting a different value for the singleton than for a second singleton; 
However, Carter et al. teach:
receiving a value …; ([0008], [0013], [0015])
…presenting information about the singleton on a display device, the information comprising the price of the singleton; (FIG.3, [0046]) 
receiving account information for an account of a buyer of the singleton; ([0016], [0022])
confirming that a transaction involving the singleton is complete, ([0015])
In addition, with respect to claims 21 and 28, Carter et al. teach:
charging the account the price of the singleton. ([0046], [0048])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the inventory system of Bowers006 with the digital cashier of Carter et al., in order to provide an anti-theft tag and alarm system that can be activated/deactivated based on purchase transactions. (Carter et al. [0006], [0015])
Bowers006 and Carter et al. do not explicitly teach:
accessing a database that comprises different alarm values, the database reflecting a different value for the singleton than for a second singleton;

accessing a database that comprises different alarm values, the database reflecting a different value for the singleton than for a second singleton; (Col. 9 l. 65-Col. 10. l. 12, Col. 15 l. 48-Col. 16 l. 6) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the inventory system of Bowers006 and Carter et al. with alarm activation of Bowers780, in order to provide different alarm types based on a tag database content. (Bowers780: Abstract, Col. 3 ll. 23-44)
With respect to claims 4, 24, and 31, Bowers006, Carter et al. and Bowers780 teach the limitations of claims 1, 21, and 28.
Moreover, Bowers006 teach:
receiving a confirmation that the singleton has been returned and that the singleton is unauthorized to leave the protected area; (Col. 5 ll. 7-17, Col. 7 ll. 13-45, smart returns)
based on having received the confirmation that the singleton has been returned, varying the alarm values in response to the detection of the wireless tracking device.  (Col. 5 ll. 29-44, Col. 7 ll. 13-22 and ll. 46-61, Col. 10 l. 50- Col. 11 I.3, Col. 11 ll. 41-49, Col. 12 ll. 8-16, Col. 13 ll. 3-9, Col. 14 ll. 38-42)
With respect to claims 7 and 27, Bowers006, Carter et al. and Bowers780 teach the limitations of claims 1 and 21.
Moreover, Bowers006 teach, wherein the wireless tracking device comprises an RFID tag. (FIG. 2, Col. 7 ll. 38-45)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMA ASGARI whose telephone number is (571)272-2037.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571)272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SIMA ASGARI/Examiner, Art Unit 3699                                                                                                                                                                                                        
/PATRICK MCATEE/Supervisory Patent Examiner, Art Unit 3685